                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     William A. Zietzke                                           19-cv-03761
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE ; ORDER
 6   United States of America                        )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Cory L. Johnson                       , an active member in good standing of the bar of
 9    Washington State             , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: William A. Zietzke                           in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                William E. Taggart, Jr.                 an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      719 2nd Avenue STE 1450                             300 Frank H. Ogawa Plaza, Suite 370
14    Seattle, WA 98104                                   Oakland, CA 94612
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (206) 223-0800                                      (510) 893-9999
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    cjohnson@colvinhallettlaw.com                       wetaggart@wtjrlaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 38854        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/30/19                                               Cory L. Johnson
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Cory L. Johnson                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                              he party.

28   Dated: 2/3/2020
                                                               UNITED ST
                                                                      S
                                                                      STATES
                                                                        ATES DISTRICT JUDGE October
                                                                                            Octo
                                                                                              tobe
                                                                                              tober 2012
                                                                                                be  201

     PRO HAC VICE APPLICATION & ORDER
